DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Victor Kernus on 06/28/2022.

Independent claims 1, 8, and 15 should be amended to recite the following:
A recirculating gravel pack system comprising: 
	a tubular member having an outer surface, an inner surface defining a flow path, a first opening extending from the inner surface through the outer surface and a second opening, spaced from the first opening extending from the inner surface through the outer surface; 
	a screen positioned about the tubular member spaced from the outer surface defining a passage that is selectively fluidically connected to the second opening; and 
	a return tube extending between the screen and the outer surface running axially along the tubular member, the return tube including a first end defining an inlet positioned longitudinally inside the screen and arranged in the passage and a second end defining an outlet positioned longitudinally outside of the screen in a low-pressure zone outside the passage downhole from the first opening.

A resource exploration and recovery system comprising: 
	a surface system; and 
	a subsurface system including a recirculating gravel pack system comprising: 
	a tubular member having an outer surface, an inner surface defining a flow path, a first opening extending from the inner surface through the outer surface and a second opening, spaced from the first opening extending from the inner surface through the outer surface; 
	a screen positioned about the tubular member spaced from the outer surface defining a passage that is selectively fluidically connected to the second opening; and 
	a return tube extending between the screen and the outer surface running axially along the tubular member, the return tube including a first end defining an inlet positioned longitudinally inside the screen and arranged in the passage and a second end defining an outlet positioned longitudinally outside of the screen in a low-pressure zone outside the passage downhole from the first opening.

A method of gravel packing comprising:
	directing a flow of fluid including a slurry into a tubular member;
	passing the flow of fluid from the tubular member into a wellbore;
	accumulating slurry at a sand screen supported by the tubular member;
	passing a filtered portion of the flow of fluid into a passage arranged radially inwardly of the sand screen;


	drawing the filtered portion of the flow of fluid into a return tube extending between the sand screen and an outer surface of the tubular member running axially along the tubular member, the return tube having an inlet positioned longitudinally inside of the sand screen and an outlet positioned longitudinally outside of the sand screen; and
	discharging the filtered portion of the flow of fluid from the outlet into the flow of fluid passing from the tubular member.

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 1 (and, similarly claims 8 and 15) introduces a downhole tool to have a return tube extending between a sand screen and an outer surface of a tubular member running axially along the tubular member. Furthermore, the return tube has an inlet positioned longitudinally inside of the sand screen and an outlet positioned longitudinally outside of the sand screen. The combination of the structural claim language, along with the functional claim language is not taught by the prior art of record, either singularly or in combination thereof, nor would be obvious to modify the reference to meet this limitation, as it would require too significant of a redesign of the prior art system/method.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676                                                                                                                                                                                                        

/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676